     5:20-cv-00276-TLW      Date Filed 08/04/21    Entry Number 23     Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                           ORANGEBURG DIVISION

 Angela Creel,                                 Case No. 5:20-cv-00276-TLW

              PLAINTIFF

       v.
                                                               Order
 Andrew Saul, Commissioner of Social
 Security Administration,

              DEFENDANT



      Plaintiff filed this action seeking review of the Commissioner’s decision

denying her disability claim. ECF No. 1. On March 26, 2021, the magistrate judge

assigned to this case issued a Report recommending that the Commissioner’s decision

be reversed and remanded for further proceedings. ECF No. 14. On April 22, 2021,

this court accepted the Report and reversed the Commissioner’s decision. ECF No.

18. Plaintiff’s counsel now moves for attorney’s fees under the Equal Access to Justice

Act (EAJA) on the basis that “Defense Counsel’s position was not substantially

justified.” ECF No. 20-1 at 7. The motion seeks reimbursement for counsel’s

representation and his paralegal’s time in the amount of $3,796.88 in fees. ECF No.

20 at 2. The motion also seeks reimbursement for $21.15 in expenses. Id. The

Commissioner submitted a response consenting to Plaintiff’s motion and stating that

it would accept the assignment and pay the fees directly to Plaintiff’s attorney if it is

shown that, at the time of this Order, Plaintiff owed no debt to the government that

would be subject to offset. ECF No. 21.



                                           1
     5:20-cv-00276-TLW       Date Filed 08/04/21   Entry Number 23     Page 2 of 3




       Under the EAJA, a court shall award attorney’s fees to a prevailing party in

certain civil actions against the United States unless the court finds that the

government’s position was substantially justified or that special circumstances make

an award unjust. 28 U.S.C. § 2412(d)(1)(A). “The award is mandatory unless the

government can demonstrate that its position was substantially justified.” EEOC v.

Clay Printing Co., 13 F.3d 813, 814 (4th Cir. 1994) (emphasis in original). The

question is whether there was arguably substantial evidence to support the

Commissioner’s position, not whether there was some evidence to support the

position. Anderson v. Heckler, 756 F.2d 1011, 1013 (4th Cir. 1984). This standard is

met if there is a “genuine dispute.” Pierce v. Underwood, 487 U.S. 552, 565 (1988).

       An award of fees or costs under the EAJA is payable to the party rather than

to the attorney. Astrue v. Ratliff, 130 S. Ct. 2521, 2524 (2010). However, nothing in

Ratliff divests the Commissioner of its discretion to directly pay the party’s attorney

where there is no debt owed to the government or funds remain after satisfaction of

such debt, and the party has assigned the award to counsel. See, e.g., Walker v.

Astrue, No. 2:09-cv-960-TFM, 2011 WL 1297744, at *2 (M.D. Ala. Apr. 5, 2011)

(“While Ratliff generally confirms that attorney’s fee awards under the EAJA are

payable to the ‘prevailing party’—the litigant—and are thus subject to offset any debt

owed by such litigant to the United States, the opinion does not explicitly reject the

practice of awarding fees to attorneys where the litigant has assigned the right to

receive such fees directly.”).

       After careful consideration of the briefs and materials filed by the parties, the



                                           2
     5:20-cv-00276-TLW     Date Filed 08/04/21   Entry Number 23     Page 3 of 3




Court concludes that the Government’s position was not substantially justified.

Accordingly, Plaintiff’s motion for attorney’s fees, ECF No. 20, is GRANTED in the

amount of $3,796.88 in fees and $21.15 in expenses. The Commissioner may pay the

award directly to Plaintiff’s attorney if it is shown that, at the time of this Order,

Plaintiff owed no debt to the government that would be subject to offset.

      IT IS SO ORDERED.

                                       s/ Terry L. Wooten
                                       Terry L. Wooten
                                       Senior United States District Judge

August 4, 2021
Columbia, South Carolina




                                          3
